MacLEAN, J.
Apart from the question of accord and satisfaction, in view of the denial of the treasurer of the defendant that the bill rendered to the plaintiff for extra work (the subject of its counterclaim) was ever returned, the check in full received and retained by the defendant may not be said to be an accord, there is no dispute as to amount due prior thereto. The Judgment dismissing the counterclaim may not be disturbed, as the trial- justice found that the extra work was not made necessary by any act or neglect on the part of the plaintiff. The claim of the plaintiff being otherwise admitted, the judgment should be affirmed.
Judgment affirmed, with costs. All concur.